Exhibit 10.2

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is dated as of the July 31,
2019, by and between Conatus Pharmaceuticals Inc. (the “Company”), and Steven J.
Mento, Ph.D. (“Employee”).

WHEREAS, the Company and Employee are parties to that certain Employment
Agreement, effective as of December 17, 2008, and Amendment to Employment
Agreement, effective as of July 2, 2013 (collectively “Original Agreement”); and

WHEREAS, the Company and Employee desire to amend the Original Agreement on the
terms and conditions set forth below.

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties agree as follows:

1. Section 1(e)(iii) of the Original Agreement. Section 1(e)(iii) of the
Original Agreement is hereby amended and restated to read as follows:

“(iii) a material change in the geographic location at which Employee must
perform his or her duties (and the Company and Employee agree that any
requirement that Employee be based at any place outside a 25-mile radius of his
or her place of employment as of the Effective Date, except for reasonably
required travel on the Company’s or any successor’s or affiliate’s business that
is not materially greater than such travel requirements prior to the Effective
Date, shall be considered a material change); or”

2. Section 5(a)(ii)-(iii) of the Original Agreement. Section 5(a)(ii)-(iii) of
the Original Agreement is hereby amended and restated to read as follows:

“(ii) subject to Sections 5(c), 5(g) and 5(h) and Employee’s continuing
compliance with Section 6, Employee shall be entitled to receive Employee’s
monthly base salary as in effect immediately prior to the date of termination
for the eighteen (18) month period following the date of termination, payable in
a lump sum no later than sixty (60) days following the date of Employee’s
termination of employment; and

(iii) subject to Sections 5(c), 5(g) and 5(h) and Employee’s continuing
compliance with Section 6, for the period beginning on the date of termination
and ending on the date which is eighteen (18) full months following the date of
termination (or, if earlier, the date on which the applicable continuation
period under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) expires) (the “COBRA Coverage Period”), the Company shall pay
for and provide to Employee and his or her eligible dependents who were covered
under the Company’s health insurance plans immediately prior to the date of
termination with healthcare insurance benefits substantially similar to those
provided to Employee and his or her eligible dependents immediately prior to the
date of termination. If any of the Company’s health benefits are self-funded as
of



--------------------------------------------------------------------------------

the date of termination, or if the Company cannot provide the foregoing benefits
in a manner that is exempt from or otherwise compliant with applicable law
(including, without limitation, Section 409A of the Code and Section 2716 of the
Public Health Service Act), instead of providing continued health insurance
benefits as set forth above, the Company shall instead pay to Employee an amount
equal to the monthly plan premium payment for Employee and his or her eligible
dependents who were covered under the Company’s health plans as of the date of
termination (calculated by reference to Employee’s premiums as of the date of
termination) as currently taxable compensation in substantially equal monthly
installments over the COBRA Coverage Period (or the remaining portion thereof).”

2. Miscellaneous. This Amendment shall be and is hereby incorporated in and
forms a part of the Original Agreement. All other terms and provisions of the
Original Agreement shall remain unchanged except as specifically modified
herein. This Amendment may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same agreement. This Amendment shall be governed by and construed in
accordance with the laws of the State of California applicable to contracts made
and to be performed wholly within such State, and without regard to the
conflicts of laws principles thereof. This Amendment may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date(s)
set forth below.

 

    CONATUS PHARMACEUTICALS INC. Dated: July 31, 2019     By:  

/s/ David F. Hale

    Name: David F. Hale     Title: Chairman     EMPLOYEE Dated: July 31, 2019  
 

/s/ Steven J. Mento, Ph.D.

    Steven J. Mento, Ph.D.